Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 1 of 9




                                
                   EXHIBIT 2 
               Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 2 of 9



1                                                                    HONORABLE BENJAMIN H. SETTLE
2

3

4                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
5                                             AT TACOMA
6
     HP TUNERS, LLC, a Nevada limited liability )
7
     company,                                   )
                                                )
8                         Plaintiff,            )                NO. 3:17-cv-05760-JRC
                                                )
9          vs.                                  )                PLAINTIFF’S RESPONSE TO
                                                )                DEFENDANTS’ FIRST SET OF
10   KEVIN SYKES-BONNETT and SYKED              )                REQUESTS FOR PRODUCTION OF
     ECU TUNING INCORPORATED, a                 )                DOCUMENTS
11   Washington corporation,                    )
                                                )
12
                          Defendants.           )
13
               Pursuant to Federal Rule of Civil Procedure 26 and 34, Plaintiff HP Tuners, LLC
14
     (“HPT”) request Defendants Kevin Sykes-Bonnett and Syked ECU Tuning Incorporated
15
     (collectively “Defendants”) to produce the documents described below within thirty (30) days
16
     hereof:
17
                                      DEFINITIONS AND INSTRUCTIONS
18
               A.     “Sykes-Bonnett”, “You” means Defendant, Kevin Sykes-Bonnett.
19
               B.     “HPT” means Plaintiff HP Tuners, LLC, its agents, employees and
20

21   representatives.

22             C.     As used herein, the words “and” as well as “or” should be construed either

23   disjunctively or conjunctively, as necessary, to bring within the scope of these requests

24   information that might otherwise be construed as being outside their scope.
25


     Plaintiff’s First Set of Requests for Production of Documents      Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                        211 E. McLoughlin Boulevard, Suite 100
     to Defendants - 1
                                                                                                                   PO Box 611
                                                                                                    Vancouver, WA 98666-0611
                                                                                                                (360) 750-7547
              Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 3 of 9



1            D.       “Person,” whether in the singular or plural, means and includes, without
2    limitation, natural persons, groups of natural persons acting as individuals, corporations, firms,
3
     partnerships, associations, joint ventures, and any other incorporated or unincorporated business
4
     or social entity.
5
             E.       “Communication,” whether in the singular or plural, means any discussion,
6
     conversation, conference, meeting or exchange of documents between or among persons,
7
     whether in person, by telephone, in writing or otherwise, and shall include electronic mail
8
     communications.
9
             F.       As used herein, “identify,” with respect to a “Person,” means to provide, where
10

11   known, the person’s full name and current and last known address, current or previous phone

12   numbers, current and last known place of employment, date of birth, social security number and

13   any other information pertinent to the location, whereabouts or residence of the person identified.

14   Where a person’s whereabouts are unknown but Defendant is aware of persons who may know
15   of the whereabouts, such persons should be identified.
16
             G.       As used herein, “identify” when used with respect to a document means to state
17
     the document’s title or subject matter, author, addressee, recipient, date, present location,
18
     custodian, and bates number designation, if any.
19
             H.       The word “Document,” whether in the singular or plural, means every draft,
20
     original or non-identical copy (whether different from the original by reason of notations made
21
     on such copy or otherwise), regardless of location, of every tangible item or object in Your
22

23
     possession, custody or control (or in the possession, custody or control of Your attorneys),

24   however, and by whomever prepared, produced, reproduced, disseminated, or made in any form,

25   including, but not limited to, the following: letters, minutes, correspondence, electronic


     Plaintiff’s First Set of Requests for Production of Documents   Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                     211 E. McLoughlin Boulevard, Suite 100
     to Defendants - 2
                                                                                                                PO Box 611
                                                                                                 Vancouver, WA 98666-0611
                                                                                                             (360) 750-7547
              Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 4 of 9



1    communications (in native and hard copy format), e-mail, facsimiles, notes or summaries or
2    conversations, inter- and intra-office memoranda, contracts, agreements, desk calendars,
3
     appointment books, diaries, books, manuals, bulletins, circulars, catalogues, charts, transcripts,
4
     reports, studies, evaluations, analyses, graphs, worksheets, notices, notes, notebooks, journals,
5
     statistical records, maps, surveys, drawings, blueprints, opinion letters, newsletters, press
6
     releases, brochures, booklets, flyers, sketches, data sheets, data compilations, computer data
7
     sheets, photographs, movie film, videotape, sound recordings, microfilm, microfiche and any
8
     other written, printed, typed, recorded or graphic matter from which information can be obtained
9
     or can be translated through detection devices in a reasonably useable form, including electronic
10

11   mail or data stored electronically. Any alterations, notes, comments or other material contained

12   thereon or attached thereto not included in any original or other copies shall be deemed a

13   separate document within the foregoing definition. All drafts and non-identical copies are to be

14   separately identified.
15           I.       Each Interrogatory or Document Request and subparagraph or subdivision thereof
16
     is to be separately answered. If there are no documents responsive to a particular Document
17
     Request, so indicate.
18
             J.       With respect to any Document or any information withheld on account of
19
     privilege by Defendant, provide the following information:
20
                      (a)      identify the document, photograph, recording or other item or information
21
                               for which privilege is claimed;
22
                      (b)      identify the type of privilege asserted and grounds therefor;
23

24

25


     Plaintiff’s First Set of Requests for Production of Documents   Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                     211 E. McLoughlin Boulevard, Suite 100
     to Defendants - 3
                                                                                                                PO Box 611
                                                                                                 Vancouver, WA 98666-0611
                                                                                                             (360) 750-7547
              Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 5 of 9



1                     (c)      name of person(s), position of employment and officer or director status of
2                              person(s) giving statement or creating document or item identified in
3                              subparagraph (a);
4                     (d)      name of all person(s), position of employment and officer or director
5                              status of person(s) receiving, reviewed, taking or otherwise having access
6                              to said statement or other material identified in subparagraph (a);
7                     (e)      date of generation of statement or other material identified in
8                              subparagraph (a);
9                     (f)      the name, position of employment, and officer or director status of all
10                             person(s) reviewing or otherwise having access to said statement at any
11                             time;
12                    (g)      purpose for which the statement or other material identified in
13                             subparagraph (a) was taken or provided; and
14                    (h)      identify by name, position of employment and officer or director status of
15                             all person(s) having possession of said statement at any time.
16           K.       In accordance with the applicable rules of procedure, these requests are
17   continuing in nature and Defendant is requested to supply by way of supplementary responses
18
     any additional information encompassed within these requests as may hereinafter be obtained by
19
     Defendant or any person on Defendant’s behalf which will augment or modify any information
20
     now proffered pursuant to these requests, such supplementary responses to be served upon
21
     Claimant’s counsel promptly upon its discovery and through the time of trial.
22
             L.       If Defendant is not in possession of documents or information responsive to a
23
     particular request or interrogatory but is aware of the existence of documents or information
24
     responsive to the request or interrogatory which are or may be in the possession of some person
25


     Plaintiff’s First Set of Requests for Production of Documents   Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                     211 E. McLoughlin Boulevard, Suite 100
     to Defendants - 4
                                                                                                                PO Box 611
                                                                                                 Vancouver, WA 98666-0611
                                                                                                             (360) 750-7547
              Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 6 of 9



1    or entity other than Defendant, Defendant shall identify such person or entity by providing a full
2    name, address, telephone number, and shall describe the documents or information to the extent
3
     possible and the actual or suspected location of said documents or information.
4
             M.       The phrases and terms “evidence,” “refer,” “relate,” “on the subject of,” “relating
5
     to,” or “reflecting” shall mean, without limitation, constituting or evidencing and directly or
6
     indirectly concerning, regarding, mentioning, discussing, commenting upon, referring to,
7
     pertaining to, being connected with or reflecting upon the stated subject matter.
8
             N.       A request for “All Documents” or “All Documents and Communications” means
9
     every Document and Communication as above defined known to You and every such document
10

11   in Your possession or control or the possession or control of Your attorneys, agents or other

12   Persons or entities You own, operate, manage or control, or which can be located or discovered

13   by reasonably diligent efforts. The terms “possession” or “control” includes actual possession by

14   You, actual possession by You with another, or constructive possession by You in that You are
15   legally entitled or able to obtain actual possession from Your agents, clients, attorneys,
16
     accountants, employers, employees, contractors, banks, suppliers, representatives and business
17
     entities owned or controlled by You or in which You have an interest.
18
                                              DOCUMENT REQUESTS
19
             1)       A copy of Defendants’ latest public Dodge/Ford/GM software, including a tuning
20
     file sample that opens for 2012+ Dodge, Ford and GM.
21
             2)       A copy of the beta software version from April 7th (screenshots shown on
22

23
     Facebook) with GM tune file used.

24           3)       A changelog (commit notes) of check-ins to Sykes-Bonnett’s source control

25   repository for 2016 and 2017.


     Plaintiff’s First Set of Requests for Production of Documents   Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                     211 E. McLoughlin Boulevard, Suite 100
     to Defendants - 5
                                                                                                                PO Box 611
                                                                                                 Vancouver, WA 98666-0611
                                                                                                             (360) 750-7547
                Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 7 of 9



1            4)        All Documents and Communications which evidence, refer or relate to HPT’s
2    source code, software, programming, products and/or credits.
3
             5)        All Documents and Communications which evidence, refer or relate to any source
4
     code, code or software created, programmed, written or developed by You from January 1, 2012
5
     to the present.
6
             6)        All Documents and Communications from January 1, 2013 to the present with:
7
                       (a)     Matthew Honeycutt;
8
                       (b)     Christopher Breton-Jean;
9
                       (c)     Jon Lund;
10

11                     (d)     Eric Brooks;

12                     (e)     Keith Prociuk; and

13                     (f)     Any person identified by Defendants in Defendants Initial Rule 26

14                             Disclosures.
15           7)        All Documents and Communications which evidence, refer or relate to
16
     Defendants’ sale of discounted HPT credits to any third party from January 1, 2013 to the
17
     present.
18
             8)        All Documents and Communications which evidence, refer or relate to
19
     Defendants’ sale of HPT credits to any third party from January 1, 2013 to the present.
20
             9)        All Documents and Communications which evidence, refer or relate to
21
     Defendants’ sale of any HPT interface to any third party from January 1, 2013 to the present.
22

23
             10)       All Documents and Communications which evidence, refer or relate to

24   Defendants’ removal of licensing restrictions from HPT’s VCM Suite Software from January 1,

25   2013 to the present.


     Plaintiff’s First Set of Requests for Production of Documents   Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                     211 E. McLoughlin Boulevard, Suite 100
     to Defendants - 6
                                                                                                                PO Box 611
                                                                                                 Vancouver, WA 98666-0611
                                                                                                             (360) 750-7547
              Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 8 of 9



1            11)      All Documents and Communications which evidence, refer or relate to HPT’s
2    VCM Suite Software from January 1, 2013 to the present.
3
             12)      All Documents and Communications which evidence, refer or relate to
4
     Defendants’ sale of its software from January 1, 2013 to the present, including any documents
5
     evidencing gross sales revenues during said time period.
6
             13)      All Documents and Communications which evidence, refer or relate to the PayPal
7
     account using the discounthptunercredits@mail.com email address.
8
             14)      All Documents and Communications which evidence, refer or relate to the PayPal
9
     account using the JoanHardacre405@yahoo.com email address.
10

11                                                             Dated: December 27, 2017

12                                                             Respectfully submitted,

13                                                             Attorneys for Plaintiff HP Tuners, LLC

14                                                             By: s/ Andrew P. Bleiman
                                                               Andrew P. Bleiman (admitted pro hac vice)
15                                                             MARKS & KLEIN
                                                               1363 Shermer Road, Suite 318
16
                                                               Northbrook, Illinois 60062
17                                                             (312) 206-5162
                                                               E-mail: andrew@marksklein.com
18
                                                               Stephen G. Leatham, WSBA #15572
19                                                             HEURLIN, POTTER, JAHN, LEATHAM,
                                                               HOLTMANN & STOKER, P.S.
20                                                             E-mail: sgl@hpl-law.com
                                                               211 E. McLoughlin Boulevard, Suite 100
21                                                             Vancouver, WA 98663
                                                               Telephone: (360) 750-7547
22
                                                               Facsimile: (360) 750-7548
23

24

25


     Plaintiff’s First Set of Requests for Production of Documents       Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                         211 E. McLoughlin Boulevard, Suite 100
     to Defendants - 7
                                                                                                                    PO Box 611
                                                                                                     Vancouver, WA 98666-0611
                                                                                                                 (360) 750-7547
              Case 3:17-cv-05760-BHS Document 156-2 Filed 03/22/19 Page 9 of 9



1                                          CERTIFICATE OF SERVICE
2            I hereby certify that on December 28, 2017, I caused the foregoing to be electronically
3    served via electronic mail upon the following counsel of record:
4            Gregory F. Wesner
             John E. Whitaker
5
             LANE POWELL PC
6
             1420 Fifth Ave Ste 4200
             PO Box 91302
7            Seattle, WA 98111-9402
             E-mail: wesnerg@lanepowell.com
8            E-mail: whitakerj@lanepowell.com
             Attorneys for Defendants
9            Kevin Sykes-Bonnett and
             Syked ECU Tuning Incorporated
10
                                                              By: s/ Andrew P. Bleiman
11
                                                              Andrew P. Bleiman (admitted pro hac vice)
                                                              MARKS & KLEIN
12
                                                              1363 Shermer Road, Suite 318
13                                                            Northbrook, Illinois 60062
                                                              (312) 206-5162
14                                                            E-mail: andrew@marksklein.com

15

16

17

18

19

20

21

22

23

24

25


     Plaintiff’s First Set of Requests for Production of Documents      Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                        211 E. McLoughlin Boulevard, Suite 100
     to Defendants - 8
                                                                                                                   PO Box 611
                                                                                                    Vancouver, WA 98666-0611
                                                                                                                (360) 750-7547
